PER CURIAM.,
Epitomized Opinion
Published Only in Ohio Law Abstract
Louis Winslow broug-ht an action in Cuya-hoga Common Pleas for damages and received judgment for $20,300. The trial court cut this down to $10,250. The Railway brought error to the Appeals; which held that practically the only error complained of was' that the verdict was so excessive that it in itself showed passion and prejudice, and that therefore instead of making a remittur the court should have granted a new trial.
That the injuries were such and the nature of the accident such that he was entitled to a substantial verdict, and the amount of which was more in the province of a jury than in a court. The court below, however, having reduced the verdict, which, apparently, was done under a misapprehension as to what some of the witnesses testified to, as noted in the bill of exceptions, this court will not, for that reason, disturb the verdict.